DETAILED ACTION
Applicant: MAGEL, Gregory and MOORE, Thomas
Assignee: Waviks, Inc.
Attorney: John A. Thomas (Reg. No.: 29,980)
Filing: Non-Provisional Application filed 26 August 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-15 are currently pending before the Office.

Priority
The instant application claims priority to Provisional Application 62/723,114 filed 27 August 2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed 08/28/2019 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 3 and 12 include the phrase “the core of the double-clad fiber” which is indefinite since “the core” has unclear antecedent basis, since it hasn’t been previously claimed.
Claim 11 includes the phrase “A charged-particle beam microscope, the charged-particle beam microscope . . . a charged-particle beam microscope” which makes it unclear if the third “charged-particle beam microscope” is the same or different “charged-particle beam microscope” giving it uncertain antecedent basis.  If it is the same, then it should be amended to “the charged-particle beam microscope”.  If it is different, then the claim should be amended to define the differences between the different “charged-particle beam microscopes”.  Claim 12 inherits this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Picher et al., “Vibrational and optical spectroscopies integrated with environmental transmission electron microscopy”, March 2015, Ultramicroscopy Journal, Vol. 150, Pgs. 10-15 (cited in IDS dated 08/28/2019).
Regarding claim 13, Picher et al. discloses a method of measuring a temperature of a sample in a charged-particle beam microscope (Picher et al.: Abstract – combine in situ atomic scale electron microscopy observations with Raman spectroscopy . . . Raman data is also used to measure the local temperature of the observed sample area); the method comprising: 
aligning a heating beam to a predetermined position on the sample (Fig. 2); 

    PNG
    media_image1.png
    300
    1074
    media_image1.png
    Greyscale

irradiating the sample with the heating beam (Pg. 14, L.C.), 

    PNG
    media_image2.png
    147
    378
    media_image2.png
    Greyscale

through a bidirectional light guide (Fig. 2); 
collecting optical radiation from the sample (Fig. 2 – parabola; Pg. 11, L.C.);

    PNG
    media_image3.png
    286
    371
    media_image3.png
    Greyscale
  - 39 -23971.60 
transmitting the collected optical radiation through the bidirectional light guide (Fig. 2) to an optical analyzer (Pg. 11, R.C. - spectrometer); and, 
analyzing the optical radiation to determine the temperature of the sample (Abstract; Pg. 14, L.C.).

    PNG
    media_image4.png
    297
    366
    media_image4.png
    Greyscale

Regarding claim 14, Picher et al. further discloses the method further comprising: pulsing the heating beam off and on (Picher et al.: Pg. 11, L.C. - perform nanosecond pulsed in situ TEM measurements . . . system is capable of handling high continuous-wave and pulsed-laser powers); and, collecting the optical radiation from the sample between the on pulses of the heating beam (Fig. 2; Pg. 11, R.C. - The backscattered light from the sample passes directly through the dichroic mirror to the spectrometer and focused on its entrance slit using a set of two mirrors and one adjustable lens).
Regarding claim 15, Picher et al. further discloses the method further comprising the step of adjusting the heating beam power in response to the temperature of the sample (Picher et al.: Pg. 11, L.C.) as determined by analyzing the optical radiation, whereby feedback control of the sample temperature can be accomplished (Pg. 14, L.C. - These complementary measurements, obtained at the same time, from the same area, under controlled pressure and temperature, enable a complete characterization approach).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picher et al., “Vibrational and optical spectroscopies integrated with environmental transmission electron microscopy”, March 2015, Ultramicroscopy Journal, Vol. 150, Pgs. 10-15 (cited in IDS dated 08/28/2019) and Niewisch (US Pat. 5,324,932).
Regarding claim 1, Picher et al. discloses a pyrometer for use in a charged-particle beam microscope (Picher et al.: Abstract – combine in situ atomic scale electron microscopy observations with Raman spectroscopy . . . Raman data is also used to measure the local temperature of the observed sample area), the pyrometer comprising: 
a bidirectional light guide having a proximal end and a distal end (Fig. 2 parabola rod); 
a directional coupler (Pg. 11, R.C. – sapphire window & dichroic mirror) having a laser port, an analyzer port, and a distal port (Fig. 2 end of sapphire window), the distal port optically coupled to Fig. 2); 

    PNG
    media_image1.png
    300
    1074
    media_image1.png
    Greyscale

Picher et al. – Fig. 2
a laser optically coupled to the laser port of the directional coupler to provide forward-propagating laser light (Fig. 2 - laser); 
focusing optics optically coupled to the distal end of the light guide and configured to focus the forward-propagating laser light onto the sample (Fig. 2 – parabola; Pg. 11, L.C.);

    PNG
    media_image3.png
    286
    371
    media_image3.png
    Greyscale

collection optics optically coupled to the distal end of the light guide and configured to collect backward-propagating light emitted from the sample (Fig. 2 – parabola; Pg. 11, L.C.); and 
an optical analyzer (Pg. 11, R.C. - spectrometer) coupled to the analyzer port of the directional coupler (Pg. 11, R.C. – sapphire window & dichroic mirror); 

    PNG
    media_image5.png
    155
    368
    media_image5.png
    Greyscale

the optical analyzer configured to measure at least one parameter of - 35 -23971.60 the backward-propagating light, and further comprising a processor configured to calculate a temperature of the sample from the at least one measured parameter of the backward-propagating light (Pg. 11, R.C.; Pg. 14, L.C.); 

    PNG
    media_image4.png
    297
    366
    media_image4.png
    Greyscale

whereby the sample is heated by the forward-propagating laser light focused onto it by the focusing optics (Pg. 14, L.C.), 

    PNG
    media_image2.png
    147
    378
    media_image2.png
    Greyscale

and the temperature of the sample is calculated from the at least one measured parameter of the backward-propagating light (Abstract; Pg. 14, L.C.).  However, Picher et al. fails to disclose an inner and outer light guides.
In a related field of endeavor, Niewisch discloses a bidirectional light guide including an inner light guide (Niewisch: Fig. 3 inner light guide 4) and an outer light guide (6), the outer light guide (6) surrounding the inner light guide (4) and coaxial therewith (C.2:L.13-18) 

    PNG
    media_image6.png
    251
    309
    media_image6.png
    Greyscale

and a directional coupler having a laser port, an analyzer port, and a distal port (Fig. 1).

    PNG
    media_image7.png
    254
    618
    media_image7.png
    Greyscale

In view of the ability to arrange transmitting and receiving bundles in a coaxial fashion with separation at least as large as the diameter of any single fiber to minimize crosstalk as is disclosed in Niewisch at Column 2, Lines 1-18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Niewisch with the teachings of Picher et al. to enable coaxial light transmission and signal reception while minimizing crosstalk.

Regarding claim 2, Niewisch further discloses wherein the forward-propagating light is transmitted in the inner light guide (Niewisch: Fig. 3 inner light guide 4; C.3:L.44-50 transmitting bundle 4), and the backward-propagating light is transmitted in the outer light guide (Fig. 3 outer light guide 6; C.3:L.44-50 receiving bundle 6).

    PNG
    media_image6.png
    251
    309
    media_image6.png
    Greyscale

Regarding claim 3, Niewisch further discloses wherein the bidirectional light guide (Niewisch: Fig. 3) comprises a double-clad optical fiber, such that the inner light guide (4) of the bidirectional light 4), and the outer light guide (6) corresponds to the inner cladding of the double-clad fiber (6).

    PNG
    media_image8.png
    251
    306
    media_image8.png
    Greyscale

Regarding claims 4 and 6, Niewisch further discloses wherein the bidirectional light guide comprises a bundle of optical fibers (Niewisch: Fig. 3; Abstract – transmitting bundle & receiving bundle) (claim 4) and wherein the bundle of optical fibers further comprises an inner bundle (4) and an outer bundle (6) (claim 6).
Regarding claim 7, Picher et al. further discloses wherein the focusing optics and the collection optics share a single aperture (Picher et al.: Fig. 2 – parabola; Pg. 11, L.C.).
Regarding claim 8, Picher et al. further discloses wherein the focusing optics are coaxial with the collection optics (Picher et al.: Fig. 2 – parabola; Pg. 11, L.C.).
Regarding claim 9, Picher et al. further discloses wherein the at least one measured parameter comprises an optical power in at least one predetermined range of wavelengths (Picher et al.:. 11, R.C - Raman data is collected with a 532 nm diode-pumped, solid-state laser and a neutral-density filter wheel which allows adjustment of the laser power from 0.1 mW to 300 mW), and the backward-propagating light comprises black body radiation emitted from the sample (Pg. 11, R.C.; Pg. 12, L.C. - spectra acquisition can be hindered by the black body emission from the incandescent specimen.; Pg. 14, L.C.).
Regarding claim 10, Picher et al. further comprising an excitation laser (Picher et al.:. Fig. 2 - laser; Pg. 11, R.C - Raman data is collected with a 532 nm diode-pumped, solid-state laser) coupled to the laser port of the directional coupler (Pg. 11, R.C. – sapphire window & dichroic mirror), and Pg. 14, L.C. - This versatile platform allows the local temperature of a TEM sample to be monitored under reactive conditions by analyzing frequency shifts of Raman peaks.).
Regarding claim 11, Picher et al. discloses charged-particle beam microscope (Picher et al.: Fig. 2 – electron beam; Abstract – transmission electron microscopy); the charged-particle beam microscope (Fig. 2 – electron beam; Abstract) comprising: a pyrometer for use in a charged-particle beam microscope (Abstract – combine in situ atomic scale electron microscopy observations with Raman spectroscopy . . . Raman data is also used to measure the local temperature of the observed sample area), the pyrometer further comprising: 
a bidirectional light guide having a proximal end and a distal end (Fig. 2 parabola rod); 
a directional coupler (Pg. 11, R.C. – sapphire window & dichroic mirror) having a laser port, an analyzer port, and a distal port (Fig. 2 end of sapphire window), the distal port optically coupled to the proximal end of the bidirectional light guide, the directional coupler configured to direct a backward-propagating light emitted from a sample and entering the distal port to exit at the analyzer port, and to direct a forward- propagating light entering the laser port to exit at the distal port (Fig. 2); 

    PNG
    media_image1.png
    300
    1074
    media_image1.png
    Greyscale

Picher et al. – Fig. 2
a laser optically coupled to the laser port of the directional coupler to provide forward-propagating laser light (Fig. 2 - laser); 
focusing optics optically coupled to the distal end of the light guide and configured to focus the forward-propagating laser light onto the sample (Fig. 2 – parabola; Pg. 11, L.C.);

    PNG
    media_image3.png
    286
    371
    media_image3.png
    Greyscale

collection optics optically coupled to the distal end of the light guide and configured to collect backward-propagating light emitted from the sample (Fig. 2 – parabola; Pg. 11, L.C.); and 
an optical analyzer (Pg. 11, R.C. - spectrometer) coupled to the analyzer port of the directional coupler (Pg. 11, R.C. – sapphire window & dichroic mirror); 

    PNG
    media_image5.png
    155
    368
    media_image5.png
    Greyscale

the optical analyzer configured to measure at least one parameter of - 35 -23971.60 the backward-propagating light, and further comprising a processor configured to calculate a temperature of the sample from the at least one measured parameter of the backward-propagating light (Pg. 11, R.C.; Pg. 14, L.C.); 

    PNG
    media_image4.png
    297
    366
    media_image4.png
    Greyscale

whereby the sample is heated by the forward-propagating laser light focused onto it by the focusing optics (Pg. 14, L.C.), 

    PNG
    media_image2.png
    147
    378
    media_image2.png
    Greyscale

and the temperature of the sample is calculated from the at least one measured parameter of the backward-propagating light (Abstract; Pg. 14, L.C.).  However, Picher et al. fails to disclose an inner and outer light guides.
In a related field of endeavor, Niewisch discloses a bidirectional light guide including an inner light guide (Niewisch: Fig. 3 inner light guide 4) and an outer light guide (6), the outer light guide (6) surrounding the inner light guide (4) and coaxial therewith (C.2:L.13-18) 

    PNG
    media_image6.png
    251
    309
    media_image6.png
    Greyscale

and a directional coupler having a laser port, an analyzer port, and a distal port (Fig. 1).

    PNG
    media_image7.png
    254
    618
    media_image7.png
    Greyscale

In view of the ability to arrange transmitting and receiving bundles in a coaxial fashion with separation at least as large as the diameter of any single fiber to minimize crosstalk as is disclosed in Niewisch at Column 2, Lines 1-18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Niewisch with the teachings of Picher et al. to enable coaxial light transmission and signal reception while minimizing crosstalk.

Regarding claim 12, Niewisch further discloses wherein the bidirectional light guide (Niewisch: Fig. 3) comprises a double-clad optical fiber, so that the inner light guide (4) of the bidirectional light guide 4), and the outer light guide (6) corresponds to the inner cladding of the double-clad fiber (6).

    PNG
    media_image8.png
    251
    306
    media_image8.png
    Greyscale


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picher et al., “Vibrational and optical spectroscopies integrated with environmental transmission electron microscopy”, March 2015, Ultramicroscopy Journal, Vol. 150, Pgs. 10-15 (cited in IDS dated 08/28/2019) and Niewisch (US Pat. 5,324,932) as applied to claim 4 above, and further in view of Marple et al. (US Pub. 2012/0236303).
Regarding claim 5, Picher et al. and Niewisch disclose the pyrometer of claim 4, and Niewisch further discloses the bundle of optical fibers (Niewisch: Fig. 3).  However, they fail to disclose a single optical fiber for the inner light guide.
In a related field of endeavor, Marple et al. discloses a Raman spectroscopy fiber optic probe (Marple et al.: Fig. 2A; ¶57) including a single optical fiber for the inner light guide (Figs. 2A-2D inner light guide 300b; ¶86), and a plurality of fibers for the outer light guide (Figs. 2A-2D collection fibers 400; ¶¶85-88) which allows for illumination and collection from a sample at a particular depth while minimizing interference (Abstract).
In view of the ability to illuminate and collect from a sample at a particular depth while minimizing interference in Raman spectroscopy using a single fiber inner light guide as is disclosed in Marple et al. at Abstract, it would have been obvious to one of ordinary skill in the art before the effective filing date of Marple et al. with the teachings of Picher et al. and Niewisch to minimize interference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884